Citation Nr: 1511846	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  11-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the great toes.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for irritable bowel syndrome (IBS).

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to October 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

When this case was before the Board in July 2014, it was decided in part and remanded in part.  The case is now returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 

The issues of entitlement to service connection for a low back disability, irritable bowel syndrome and sleep apnea, as well as entitlement to nonservice-connected pension are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

Onychomycosis of the great toes was not present in service and is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for onychomycosis of the great toes have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a letter sent in July 2010, prior to the initial adjudication of the claim.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  The record reflects his complete service treatment records (STRs), as well as all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  The Veteran was afforded a VA examination in September 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the September 2010 VA medical examination is adequate for adjudication purposes, because it provides the results of a comprehensive examination, as well as a medical opinion that is supported by a thorough rationale. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Entitlement to service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service treatment records (STRs) are negative for evidence of onychomycosis.  Although the Veteran and a fellow service member have reported the Veteran sustained injuries of his toes in service, which the Veteran asserts resulted in his toenail condition, the Veteran's October 1991 separation examination is negative for any evidence showing this condition existed.  The Board has afforded the report of this contemporaneous examination in service more probative value than his self-serving assertions made by the Veteran more than 20 years thereafter.  Moreover, the Board also notes a periodic examination that was performed while the Veteran was a member of the Army Reserves in December 1993, wherein the Veteran indicated he did not have at that time and had never experienced foot trouble.  This examination was performed more than two years after the Veteran's discharge from active duty, and revealed no evidence of the condition's presence at that time. 

The Board has reviewed the Veteran's outpatient treatment records from the Minneapolis VA Medical Center (VAMC).  These records do not show treatment for the above claimed disability.  In addition, the Veteran provided a statement in October 2014, wherein he stated that he received treatment from a physician in Los Angeles in 1997; however, he could not remember the name or address of the physician.  Therefore, the Veteran indicated this information could not be obtained.  

The Veteran underwent a VA examination in September 2010.  In sum, the examiner found the Veteran's onychomycosis to be less likely than not related to his active duty service.  The examiner reasoned that the Veteran's service treatment records failed to show any abnormalities of the toes.  In addition, the examiner specifically indicated the Veteran's separation examination failed to show evidence of the claimed condition.  Further, the examiner stated that although the Veteran was treated for tinea pedis in service, following his trauma of the feet, tinea pedis does not contribute to the subsequent development of onychomycosis.  The Board has also considered the Veteran's own statements to the effect that his onychomycosis was caused by trauma to his toes in service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning the etiology of onychomycosis, as this is a matter that requires medical expertise.  Based on the foregoing, the Board has determined service connection for onychomycosis is not warranted. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable to this claim.  Accordingly, the claim must be denied.


ORDER

Service connection for onychomycosis of the great toes is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to the Board's adjudication of the Veteran's remaining claims.  

In July 2014, the Board remanded this case for additional development to obtain private treatment records.  The record indicates the Veteran provided signed, but not fully completed, VA Form 21-4142's in October 2014.  Although the RO attempted to obtain completed forms from the Veteran, via correspondence in November and December 2014, the Veteran did not respond.  Nonetheless, the RO did send correspondence to the private treatment providers in December 2014.  Unfortunately, deficiencies exist in the development that has been initiated.  Specifically, the RO sent correspondence in December 2014 to the Park Nicollet Clinic, which employs the Veteran's treating physician, Dr. C.S.  At that time, the RO requested records relative to treatment for sleep apnea.  In January 2015, Park Nicollet responded that treatment for sleep apnea was not documented in their records.  However, the Veteran has not asserted he received treatment for sleep apnea from this physician.  In a VA Form 21-4142 received in July 2010, the Veteran indicated he received treatment for his lower back pain from Dr. C.S.  As such, development to obtain these records must be initiated.  

Additionally, the evidence indicates the RO initiated a single request to obtain the Veteran's private treatment records from Blue Cross Blue Shield of California.  There is no indication the RO performed a follow-up request for those records.  As such, the RO has not sufficiently developed for those private medical records in accordance with M21-1MR I.1.C.6.b. 

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on the foregoing inadequacies, the Board has determined additional development is warranted.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  In particular the RO or the AMC should complete development to obtain the records from the Park Nicollet Clinic and Blue Cross Blue Shield of California.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


